     Case 2:16-cv-10334 Document 64 Filed 10/30/18 Page 1 of 2 PageID #: 407



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


REBECCA S. CHARLES,
SARAH N. HALL, and
MARY K. MORRIS,

             Plaintiffs,

v.                                        Civil Action No. 2:16-CV-10334


STATE OF WEST VIRGINIA OFFICES
OF THE INSURANCE COMMISSIONER
and STATE OF WEST VIRGINIA DIVISION
OF PERSONNEL,

             Defendants.


                                     ORDER


             The court has been advised that this civil action has

settled.     (Notice of Settlement, ECF # 63).         The parties

represent that they “intend on jointly submitting a motion for

court approval of the settlement agreement as contemplated by

the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.”              Id.

Pursuant to the court’s scheduling order entered March 22, 2018,

the parties are, inter alia, required to appear for a pretrial

conference on November 9, 2018 at 10:30 a.m.


             In view of the anticipated settlement, it is ORDERED

that the remaining dates on the scheduling order be, and hereby

are, rescheduled as follows:
  Case 2:16-cv-10334 Document 64 Filed 10/30/18 Page 2 of 2 PageID #: 408




                   Deadline                         Date
       Pretrial conference                11/30/2018 10:30 AM
       Proposed jury charge               12/20/2018
       Final settlement conference        1/07/2019 10:30 AM
       Trial                              1/08/2019 9:30 AM



          The Clerk is requested to transmit this order to all

counsel of record and to any unrepresented parties.



                                              DATED: October 30, 2018


                                           John T. Copenhaver, Jr.
                                           United States District Judge
